 



Exhibit 10.1(d)
AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 4 (this “Amendment”) to the Employment Agreement, by and
among MAPCO Express, Inc., (“Employer”), Delek US Holdings, Inc. (“Delek US”)
and Uzi Yemin (“Employee”), entered into and effective as of May 1, 2004, and
amended effective as of September 15, 2005, February 1, 2006 and April 17, 2006
(the “Employment Agreement”), is dated as of November 13, 2006.
     WHEREAS, Employee, Employer and Delek US are parties to the Employment
Agreement; and
     WHEREAS, Employee, Employer and Delek US desire to delete the provision in
the Employment Agreement granting Employer a right of first refusal in the event
that Employee seeks to sell to a third party in a bona fide sale transaction all
or any portion of the shares of Delek US common stock issuable upon the exercise
of the share purchase rights granted to Employee pursuant to the Agreement.
     NOW THEREFORE, in consideration of the mutual promises set forth in this
Amendment and intending to be legally bound, Employee, Employer and Delek US
agree as follows:
     1. The Employment Agreement is hereby amended by deleting the text of
Section 4(a)(7) in its entirety.
     2. This Amendment to the Employment Agreement shall have effect as of the
date hereof.
     3. Except as otherwise provided herein, the Employment Agreement shall
continue unchanged and in full force and effect.
     4. This Amendment may be executed in counterparts, each of which will be
deemed an original but all of which together shall constitute one and the same
agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 to
Employment Agreement as of the date first above written.

            MAPCO EXPRESS, INC.         By:   /s/ Tony McLarty         Name:  
Tony McLarty        Title:   V.P. of Human Resources     

                  By:   /s/ Kent Thomas         Name:   Kent Thomas       
Title:   General Counsel     

            DELEK US HOLDINGS, INC.
      By:   /s/ Tony McLarty         Name:   Tony McLarty        Title:   V.P.
of Human Resources              By:   /s/ Kent Thomas         Name:   Kent
Thomas        Title:   General Counsel                        /s/ Uzi Yemin    
  Uzi Yemin           

 